Adams, J.,
dissenting. — It is not provided that there shall be assessed upon each lot the cost of improving that part of the street which is in front of it. To my mind, the meaning of the statute is, that the cost of the entire improvement shall be assessed upon the lots which front upon the improvement. According to this view the cost of improving the square at the intersection is to be distributed. It is a part of the street, and being such, the cost of improving it may be assessed upon lots fronting upon the street. If this view is not correct, I think the cost would fall upon the city, for I do not think that a lot can be said to front upon a square upon which it merely corners.